 BOB SAUNDERS COMPANY415agents' manual, the Employer reserves and exercises the right to con-trol many aspects of their relationship with it and :with its policy-holders, actual and prospective, we find that the full-time and part-time agents 5 are not independent contractors but are employees withinthe meaning of Section 2 (3) of the Act.' Accordingly, we find thata question affecting commerce, exists concerning the representationof 'employees of the Employer within the meaning of Section 9 (c)(1) and'Section 2 (6) and (7) of the Act.4.We find that the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaningof Section 9 (b) of the-Act:All insurance agents, including full-time and, part-time agents inthe western area of: the railroad department of the Employer, exclud-ing all other employees and supervisors as defined in the Act.'[Text of Direction of Election omitted froip publication.]6We find no merit intheEmployer's secondary contention that,in any event,its part-'time agents.are ;not,emglgy es,but independent contractors.The record contains no ev,dence thatt"part time agents are treated differently from full-time agents, except that weekly,activity reports are not required from them,"they do not devote ali oftheir't'ime to sellinginsurance,and, they are.ineligible for participation in the Elnployer,'s. group insurance.plan.These circumstances are not sufficient,in our opinion,.to require a different con-elusion as to their status.6 See,9ueet-Orr and Co., .Inc.,.117 NLRB 798.stance of the sale of an agency 5 years prior to the hearing herein is a significant factor,:standing by itself, pointing to the existence of independent contractor status.Bob Saunders,d/b/a Bob Saunders Company, PetitionerandUnited Packinghouse Workersof America,Local78, AFL-CIO.Case No. 2O-RM413. July 1,1957SUPPLEMENTAL DECISION, DIRECTION, AND ORDEROn January 4,' 19'57, pursuant to it Board Decision and Direction,of.Election dated 'December' 27; 106,' an election was conductedherein, under the direction and supervision of the Regional Directorfor the 'Twentieth Region, among employees. in the unit heretoforefound :appropriate.Upon. the conOlusion of the balloting; a tally ofballots was issued and served upon the parties in accordance with. theBoard's Rules' and Regulations.The tally of ballots shows that there were approximately 65 eligiblevoters; that 3 votes'were`cast for,' and 10 votes were cast against, theUflion; and that '68 ballots were challenged.On January 9, 1957, the Union filed objections to the conduct of theelection and to conduct affecting the results of the election.Thereafter the 'Regional Director investigated the issues raised by thechallenged ballots and. the Union's objections; and, on March 15;1 Not reported in printed volumes of Board Decisions and Orders.118 NLRB No. 51. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARD1957, issued and duly served on the parties a report on challengedballots and objections.The Union and the Employer have filed ex-ceptions to the latter report.The Union's Objections to the ElectionIn its objections (1), (2), and (3), the Union contended, in sub-stance, that an election should not. have been conducted herein becausethere existed no question concerning representation, because at thetime of thethe election unresolved unfair labor practice charges werepending against the Employer, and because an unfair labor practicestrike was in progress on the date.of the election.As pointed out inthe Regional Director's report, the substance of these objections wasraised by the Union in the course of the earlier representation hearingherein, and the issues were decided adversely to the Union in theBoard's Decision and Direction of Election.Moreover, the RegionalDirector's report also points out that although at the time of theelection there was pending an appeal to the General Counsel in CaseNo. 20-CA-1235 from the Regional Director's dismissal of the Union'sunfair labor practice charges against the Employer, the General.Counsel, thereafter, on January 11, 1957, denied the Union's appeal.In agreement with the Regional Director, we therefore find that onthe date of the election herein the strikers in question were economicstrikers.The Union's exceptions relative to its objections (1), (2), and (3)are for the most part only a reiteration of points previously disposedof by the Board in its Decision and Direction of Election. In addi-tion, the Union now asserts that the Regional Director did not con-duct a "complete investigation" of the Union's charges in Case No.20-CA-1235.'We refuse, however, to consider this, latter allegationin this, a representation, proceeding.Accordingly, in agreement withtheRegional Director's recommendation, we hereby overrule ob-jections (1), (2), and (3).In its objection (4), the Union alleged that the Employer had"padded" its payroll.The Regional Director found no merit to thisallegation.No exception having been filed to the Regional Director'sfinding in this respect, objection (4) is hereby overruled.In its objection (5), the Union alleged that before the electionherein, on or about December 31, 1956, the Employer announced andmade effective a wage increase.The Regional Director found in hisreport that no wage increase was granted to employees on or about thealleged date, or upon any other date material herein. In addition,the Regional Director noted that the Union had withdrawn this por-_2 In its exceptions,the Union asserts that on March 27,1957,it filed a new chargeagainst the Eniployer,"re-alleging the violation of 8 (a)(5)."It "suggests" that a hear-ing be ordered by the Board on both its new charges and its exceptions herein.We seeno reason to adopt the "suggested"procedure. BOB SAUNDERSCOMPANY417tion of its objections. In its exceptions, the Union asserts that despitethe withdrawal of its objection, the Regional Director should havefound that a wage increase was granted employees "immediatelyafter" the period October 1 to 4, 1956, which allegedly interferedwith the employees' freedom of choice in the election.We find thisexception without merit.The Union having withdrawn its objectionin; the course of the Regional Director's investigation may not nowreassert the substance of this objection before the Board at this stageof the proceeding.Moreover, the Board does not consider electionobjections based upon alleged interference which occurs prior to theissuance of a Decision and Direction of Election.'Accordingly, theUnion's objection (5) is hereby overruled.The Challenged BallotsThe Union challenged the ballots of 39 voters on the ground thatthese voters were hired during a strike and were temporary replace-ments for striking employees.According to the Regional Director,9 of these 39 voters were in fact hired before October 1956, the date onwhich the strike began, and the parties agree that these 9 voters arepermanent employees.Neither party has excepted to the RegionalDirector's recommendation that the ballots of these nine voters, whosenames appear on Appendix A attached hereto, be opened and counted.Accordingly, we hereby overrule the challenges to their ballots.As to the other 30 ballots challenged by the Union, the RegionalDirector found that they were the ballots of employees hired betweenOctober 3 and December 18, 1956, and that these employees were laidoff on January 10, 1957, when the Employer's packing season ended andall its employees were laid off.The Regional Director further foundthat the Employer had stated that the 30 employees in question willbe recalled when the Employer's 1957-58 season begins, and that, al-though requested so to do, the Union had furnished no evidence toindicate that these employees had been hired on a temporary basis.Accordingly, the Regional Director recommended that the challengesto their ballots be overruled.In its exceptions, the Union criticizes the manner in which the Re-gionalDirector conducted his investigation, repeats its contentionthat the 30 employees hired during the October 3 to December 18period are temporary employees; attacks the Employer's credibilitygenerally, and makes certain broad factual allegations which, accord-ing to the Union, supports its contentions.However, the Union admitsthat it does not have available "specific information with respect toeach of the alleged temporary replacements," and submits no substan-tiating evidence, by affidavits or otherwise, to support its broad factual3F. W. Wooltoorth Co.,109 NLRB 1446, 1449.450553-58--vol. 118-2.8 418DECISIONSOF NATIONALLABOR RELATIONS BOARDallegations.Accordingly, we adopt the Regional Director's recom-mendations, and find that the 30 employees whose names appear onAppendix B attached hereto are permanent employees.The chal-lenges to these ballots are hereby overruled.The Employer challenged the ballots of 22 voters, whose namesappear on Appendix C attached hereto, on the ground that they wereeconomic strikers who had been permanently replaced. The RegionalDirector noted the number of persons employed in the plant duringthe course of the 1956-57 packing season, noted further that the "Em-ployer has not taken the position that any strikers would berefusedemployment during the 1957-58 season," and concluded that "underthe circumstances present in this case, including the seasonal natureof the operations, the strikers may reasonably be viewed as occupy-ing a statussimilarto temporarily laid off employees with a right toreinstatement, whom the Board ordinarily permits to vote."Ac-cordingly, the Regional Director recommended that the challengesto the ballots of these employees be overruled.We do not adopt the Regional Director's recommendation in thisrespect.Section 9 (c) (3) of the Act states explicitly that "Employeeson strike who are not entitled to reinstatement shall not be eligible tovote."'Under well-established principles, economic strikers lose theirright to reinstatement upon being replaced.4The Regional Directorhere appears to have superimposed upon this rule a distinction be-tween economic strikersin a seasonalindustry and economic strikersin a nonseasonal industry.We, however, perceive nothing in the lan-guage or intent of the Act to warrant the distinction. It is an irrele-vant consideration, we think, that economic strikersin a seasonal in-dustry who have actually been replaced by other employees mayconceivably be rehired during the next, or a subsequent, season.'Forwhether the industry be seasonal or nonseasonal in nature, the narrowissue that is presented in a case. of this sort is whether or not theeconomic strikers have in fact been replaced.Proceeding, as he did, upon an erroneous interpretation of the law,the Regional Director did not squarely pass upon the narrow issue ofwhether or not the economic strikers here involved had in fact beenpermanently replaced.He cited no fact, however, which is incon-sistentwith the Employer's assertion that they had been replaced.'4N. L. R. B. Y. MackayRadio &TelegraphCo., 304 U. S. 333;KansasMilling Company v.N. L. R. B.,185 F. 2d 413 (C. A. 10) ;The Pipe Machinery Company, 79NLRB 1322;Mid-west Screw Products Company,86 NLRB 643.5 SeeJohn TV.ThomasCo.,111 NLRB 226,228-229; andDura Steel Products Com-pany,111 NLRB 590, 592."The Regional Directorcited certain statistics pertaining to the number of personsemployed by the Employer at variousperiods of its operations,and also bearing uponthe rate ofemployeeturnover.The citedstatistics, in our opinion,are susceptible of con-flicting interpretations,and, therefore,lack probativevalue in resolving the instant factualissue. BOB SAUNDERSCOMPANY419Moreover, a finding, which the Regional Director implicitly made,that the 30 employees who were hired after the strike began werepermanent employees, is itself inconsistent with any notion that thosewho remained on strike were not replaced.Accordingly, upon all thefacts before us, we find that the voters whose names appear on Appen--dixC attached hereto were in fact economic strikers who had beenpermanently replaced, and the challenges to their ballots are herebysustained.The Employer challenged the ballots of four voters on the groundthat they quit prior to the strike.As to these challenges, the Union hasnot excepted to the Regional Director's recommendation that the chal-lenges to the ballots of two of such voters, Connie Larez and LucyMelendrez, be sustained; and these challenges are accordingly herebysustained.In accordance with the Regional Director's recommenda-tion, we shall not at this time resolve the issues pertaining to the ballotsof the other two of such voters, Bebe Larez and Lois Matasci.The Employer challenged the ballot of Philip Torres on the groundthat he did not work in the packingshed during the 1956-57 season, andhence was not within the unit.The Regional Director found thatTorres was an agricultural employee during the 1956-57 season, andwas actually offered employment in the Employer's shed, but refusedthe transfer.The Union does not dispute the Regional Director'sfactual finding, but contends that in the circumstances Torres, al-though he refused the Employer's offer of transfer, became a striking,employee.We find no merit in this contention, and the challenge toTorres' ballot is hereby sustained.The Employer also challenged the ballots of two striking persons,Leonard Correa and Juana V. Ortega, on the ground that the jobsthey perform had been eliminated.As a conclusive election mayresult from the opening of the ballots hereinafter directed, we shallnot at this time pass upon the issues raised by the challenges to theballots of Correa and Ortega.We shall direct that in the event that the ballots of the voters whosenames appear on Appendix A and Appendix B give the Union amajority of the valid votes cast, the Union be certified as the collective-bargaining representative of the employees in the unit heretoforefound appropriate; we shall also direct that if the Union does notreceive a majority of the valid votes cast, the results of the electionbe certified.If the election is not concluded in either such way, theBoard will, upon being so advised by the Regional Director, givefurther consideration to the disposition of the challenged ballots notruled upon herein. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board directed that the Regional Director for the TwentiethRegion shall, within ten (10) days from the date of this Direction,open and count the ballots of the employees whose names appear onAppendix A and Appendix B attached hereto, and serve upon theparties a revised tally of ballots.If the Union receives a majorityof the valid votes cast in this election, the Regional Director shallissue a certification of representatives; if the Union does not receiveamajority of the valid votes, the Regional Director shall issue acertification of results of election.If the revised tally shows aninconclusive result, the Regional Director is hereby directed to soadvise the Board, in order that the Board may proceed further in thematter.. [The Board ordered the above-entitled matter referred to theRegional Director for the Twentieth Region for disposition.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Supplemental Decision, Direction, and Order.APPENDIX ABerti, MargaretGodina, SalomeSaunders, FloydFellows, FredNegroni, DorothyVillalobos, JoeFlores, ElfredoSandez, LoretoVillalobos, JuliaAPPENDIX BAquino, BenignoCaraccioli, LouieO'Connor, BobArthurs, Cora MayEllis,Arzula .Rianda, JimArvizu, JoseFernandez, GregorioRobledo, LupeBaldwin, EffieFernandez, KathalinaRobledo,MercyBarlogi, AureliaGarcia,MaryRowe, DickBassetti, JohnGarcia, RubinSilastre.MargaretBendelle, NoraHandley, JemiieSilastre,RusticeBerti, LetitiaMcDowell, HenrySouza,MaryBianchi, JoeMuniz, ConnieTeues, ConnieBianchi, RubyOchinaug, AuroraTorres,ManuelAPPENDIX CAbina, AimedaMelendrez, IsabelRodriguez, Enedina C.Correa, Mary M.Melendrez, Maximo R.Rodriquez, Mercedes O.Correa,Mike C.Mena, AlexiaRodriguez, Mike P.Luna, DoloresMena, VincenteRodriguez, Robert P.Luna, MaryOrtega, Fermina V.Torres,Maria P.Macias, Eloisa V.Ramirez, EvangelinaVillalobos, FrankMarks, CeciliaRenteria, Jesus D.Villalobos, PetraMarks, Eva